OPINION ON REHEARING
PER CURIAM.
We grant the state’s motion for rehearing, withdraw our previous opinion, and now affirm on the authority of Florida Parole and Probation Commission v. Paige, 462 So.2d 817 (Fla.1985); Cook v. Florida Parole and Probation Commission, 423 So.2d 492 (Fla. 1st DCA 1982), cert. denied, 459 U.S. 1218, 103 S.Ct. 1222, 75 L.Ed.2d 458 (1983); Dornau v. Florida Parole and Probation Commission, 420 So.2d 894 (Fla. 1st DCA 1982), rev. denied, 429 So.2d 5 (Fla.1983).
HERSEY, C.J., and ANSTEAD and WALDEN, JJ., concur.